             Case 3:16-cr-00440-WHA Document 155 Filed 02/12/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            Katherine.Wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                   No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                   UNITED STATES’ PROPOSED VOIR DIRE
16                                   )                   QUESTIONS.
       v.                            )
17                                   )                   Trial: March 9, 2020
     YEVGENIY ALEXANDROVICH NIKULIN, )                   Pretrial Conference: February 19, 2020
18                                   )                   Time: 1:30 p.m.
          Defendant.                 )                   Courtroom No. 12
19                                   )
                                     )
20

21          The United States submits the following proposed voir dire questions, with the suggestion that
22 the Court address these questions to the jury pool, and permit counsel to do brief follow-up as necessary.

23 Some of the follow-up questioning may best be conducted with individual jurors.

24                           Knowledge of Defendant and Publicity Regarding Case
25          1.     During this trial, you will hear testimony regarding an investigation into the activities of
26 Yevgeniy Nikulin. He is accused of offenses that include computer intrusions into the networks of

27 LinkedIn, Dropbox, and Formspring. Have any of you seen or read any information regarding the case?

28          2.     Is there anything that you have read or heard that would cause you to form an opinion as

     U.S. PROPOSED VOIR DIRE QUESTIONS
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 155 Filed 02/12/20 Page 2 of 4




 1 to the guilt or innocence of the defendant or your ability to be fair and impartial to either the government

 2 or the defendant?

 3          3.     Will you be able to set aside anything you may have read or heard and judge the case

 4 fairly and impartially based on the evidence and the law as the judge instructs you?

 5                                      Knowledge of Potential Witnesses

 6          4.     Do you know or are you familiar with any of the following individuals who may be

 7 witnesses in this case?

 8                 a) [Insert final list of government and defense witnesses]

 9                                      Attitude Toward Law Enforcement

10          5.     Have you, any member of your immediate family, or any close family friend ever had

11 any contact with any law enforcement officer?

12                 a) If so, do you think the police officer acted professionally and fairly?

13                 b) Were you happy with the result?

14          6.     Have you, any member of your family, or any close family friend ever made a police

15 report or asked a police officer for help?

16                 a) If so, did the officer act professionally and fairly?

17                 b) Do you think the police did all they could to help you?

18                 c) Were you happy with the result?

19          7.     Have you, any member of your family, or any close family friend ever been stopped or

20 questioned by a law enforcement officer?

21                 a) If so, did the officer act professionally and fairly?

22          8.     Have you, any member of your family, or any close family friend ever filed a lawsuit or

23 complaint concerning the conduct of a law enforcement officer?

24          9.     Have you, any member of your family, or any close family friend ever been arrested by a

25 law enforcement officer?

26                 a) If so, did the officer act professionally and fairly?

27                 b) Do you have any feelings against law enforcement officers?

28          10.    Have you, any member of your family, or any close family friend ever been convicted of

     U.S. PROPOSED VOIR DIRE QUESTIONS
     CR 16-00440 WHA                                 1
             Case 3:16-cr-00440-WHA Document 155 Filed 02/12/20 Page 3 of 4




 1 any offense?

 2                 a) What was the nature of your relationship with the individual who was convicted?

 3                 b) What was the offense charged that led to the conviction?

 4                 c) Would this experience make it difficult for you to be a fair and impartial juror in this

 5                    case?

 6         11.     Do any of you think that law enforcement or the criminal justice system is not fair?

 7         12.     Do you know any lawyer, judges, or court personnel, including any prosecuting attorneys

 8 or criminal defense attorneys?

 9         13.     Some of the witnesses in this case work for the Federal Bureau of Investigation (FBI). Do

10 you have any feelings against the FBI or any particular person who works for the FBI?

11         14.     The government has burden of proving the defendant guilty beyond a reasonable doubt.

12 The law does not require the government to prove its case beyond all doubt.

13                 a) Would any of you feel like you should require the United States to prove its case

14                    beyond all doubt before you would vote for a verdict of guilty?

15                                                 Experience

16         15.     Does anyone work in the computer industry, for example, writing software code,

17 developing applications, maintaining networks, etc.?

18         16.     How many people regularly use a computer in connection with your job? How many

19 people are familiar with working remotely through VPN? How many people are familiar with DNS?

20         17.     Have you, your employer, or any of your family or close friends, ever been a victim of

21 “computer hacking” or any offense involving a computer, either personally or at work?

22                 a) Do you recall receiving any notifications from LinkedIn, Dropbox, Formspring, or

23                    Automattic in 2012 or 2013 related to a data security incident in which user account

24                    data was stolen?

25         18.     Have you ever applied for a job or worked in the high tech/computer field?

26         19.     Have you ever received training in computer work or network security?

27         20.     Have you or any of your family or close friends ever been the victim of identity theft?

28         21.     Are you or any of your close friends or family, members of or associated with,

     U.S. PROPOSED VOIR DIRE QUESTIONS
     CR 16-00440 WHA                                 2
             Case 3:16-cr-00440-WHA Document 155 Filed 02/12/20 Page 4 of 4




 1 computer/internet advocacy groups such as the Electronic Frontier Foundation, the Center for

 2 Democracy and Technology, or similar organizations?

 3                                    Judgment and Application of the Law

 4          22.     Do you understand that as a juror you must accept and apply the law as it is explained to

 5 you by the Court, even if you believe the law is or should be different?

 6          23.     You should not speculate about the possible punishment if the defendant is found guilty.

 7          24.     While it is natural to wonder what might happen as a result of your verdict, will you be

 8 able to perform your duty to follow the law and decide whether the defendant is guilty without regard to

 9 the possible consequences?
10          25.     Do any of you have any moral, religious, or philosophical principles that make you

11 reluctant to serve on a jury in a criminal case? Would any of those principles make it difficult or

12 impossible for you to judge your fellow citizens? Do any of you hold any principles, from whatever

13 source, that would cause you to refuse to vote to convict a person regardless of whether you felt the

14 evidence proved the defendant guilty beyond a reasonable doubt?

15          26.     Do you know of any reason, whether previously discussed or not, that would prevent you

16 from serving as a fair and impartial juror in this case?

17 DATED: February 12, 2020                              Respectfully submitted,

18                                                       DAVID L. ANDERSON
                                                         United States Attorney
19

20
                                                         MICHELLE J. KANE
21                                                       KATHERINE L. WAWRZYNIAK
                                                         Assistant United States Attorneys
22

23

24

25

26

27

28

     U.S. PROPOSED VOIR DIRE QUESTIONS
     CR 16-00440 WHA                                 3
